278 F.2d 275
Joseph WESTENBERG et al., Appellants,v.John F. ENGLISH et al., Appellees.
No. 15484.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1960.
Decided April 14, 1960.

Mr. J. Benjamin Simmons, Washington, D. C., for appellants.
Mr. Joseph DuCoeur, Washington, D. C., with whom Mr. Herbert J. Miller, Jr., Washington, D. C., was on the brief, for the Board of Monitors. Mr. Raymond G. Larroca, Washington, D. C., also entered an appearance for the Board of Monitors.
Mr. Godfrey P. Schmidt, New York City, entered an appearance for appellee Manning and certain other appellees.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
The appeal is from an order of the District Court denying the motion of appellants, as members of five different local unions of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, to intervene and to file a third party complaint in the main case of Cunningham v. English, D.C., 175 F. Supp. 764. The third party complaint filed with the motion to intervene, aside from a general prayer for relief, sought only injunctive and related relief having the purpose of removing Lawrence T. Smith and Martin F. O'Donoghue as Monitors, and to prevent payment of the fees and expenses of the Board of Monitors pending hearing of the third party complaint on its merits.


2
We think the holding of the District Court that the movants had failed to make the required showing with respect to alleged inadequacy of representation, especially when we consider the limited character of the proposed third party complaint, and that they "have likewise failed to exhibit circumstances which would cause the Court in its discretion to allow permissive intervention," cannot be held by us to be erroneous. Cf. Distinti v. Cunningham, 106 U.S.App.D.C. 299, 272 F.2d 528; Cunningham v. O'Donoghue, 107 U.S.App.D.C. 394, 278 F.2d 274. It follows that a case for intervention for the purposes sought was not made under either Rule 24(a) or (b), Fed.R.Civ.P., 28 U.S.C.A.


3
Affirmed.